Citation Nr: 1146105	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-22 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active service from April 1979 to April 1984 and from September 1991 to December 2005. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which inter alia, denied service connection for tinnitus and granted service connection for bilateral hearing loss disability and assigned a non-compensable evaluation. 

The Veteran was scheduled to appear at the RO for a hearing conducted via videoconference with a member of the Board in November 2008.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011). 

In December 2010, the Board remanded these matters for further development, and the case has been returned for further adjudication. 

The issue of service connection for bilateral tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has demonstrated at worst Level I hearing acuity in both ears. 



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100, 4.86 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this case for further development in December 2010.  The Board specifically instructed the RO to provide the Veteran with an examination to determine the current severity of his service-connected bilateral hearing loss disability and to readjudicate his claim.  In February 2011, the Veteran was afforded an audiological examination for his hearing loss disability and his claim was readjudicated in a June 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in February 2006 and June 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The June 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in subsequent supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with two VA examinations during the appeal period.  Pursuant to the Veteran's assertions that his hearing loss disability had increased in severity since his examination in March 2006, the Board remanded this matter in December 2010 to provide the Veteran with an updated examination.  In February 2011, the Veteran was afforded a new examination.  The examiner indicated that the tests results were invalid.  He stated that the Veteran had been instructed on several occasions as to the appropriate response but the Veteran's responses remained inconsistent.  Without the Veteran's cooperation, VA cannot obtain the evidence necessary to ascertain the current severity of his disability.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Because the Veteran has not cooperated in the development of his case, the Board finds that all efforts to obtain the necessary evidence have been exhausted and further attempts would be futile.  38 C.F.R. § 3.159(c)(2), (3) (2011).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As previously discussed, the Veteran was accorded the opportunity to present evidence and argument in support of his claim before a Veterans Law Judge, and he did not appear for his scheduled hearing.  Therefore, the duties to notify and assist have been met.   

Hearing Loss Disability

The Veteran essentially contends that his bilateral hearing loss disability is more disabling than contemplated by the current non-compensable evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85. 

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 

The medical evidence of record includes two VA examinations.  

A March 2006 VA audiological examination report noted the following pure tone thresholds, in decibels





HERTZ




1000
2000
3000
4000
RIGHT

10
15
45
75
LEFT

15
20
35
55

The pure tone threshold average was 36 decibels in the right ear and 31 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The hearing impairment levels correspond to Level I in the right ear and Level I in the left ear under Table VI.  Intersecting Levels I and I under Table VII shows a non-compensable rating.  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the examination report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b).  

Based on these findings, a compensable disability evaluation for bilateral hearing loss is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board notes that pursuant to the Veteran's assertions that his hearing loss disability had increased in severity and its December 2010 remand, the Veteran was afforded another examination in February 2011.  The examiner noted the following pure tone thresholds, in decibels





HERTZ




1000
2000
3000
4000
RIGHT

1
1
1
1
LEFT

1
1
1
1

The pure tone threshold average was 1 decibel in the right ear and 1 decibel in the left ear.  With regard to speech recognition, the examiner noted that the results were too unreliable to score.  The examiner further indicated that the findings of the examination were unreliable.  Despite instructions on multiple occasions as to how to appropriately respond, the examiner noted that the Veteran's responses remained inconsistent and the final rests results were considered invalid.  The examiner concluded that he could not provide audiometric data that accurately reflected the Veteran's current auditory status.  Due to the Veteran's failure to comply with the instructions given to him at his most recent evaluation, the Board does not have before it additional data that would have been helpful in evaluating his claim especially in light of his assertions as to worsening hearing loss.  Significantly, the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In this case, the results of the February 2011 VA examination is not sufficient to rate the Veteran's hearing loss disability.  Accordingly, the Board must rely on the results from the previous examination to evaluate the Veteran's claim. 

It is important to note that the results of the March 2006 audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability rating.  See Id. ; 38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a compensable evaluation for the Veteran's service-connected bilateral hearing loss disability is not warranted. 

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119   (1999), the Board has considered whether a staged rating is appropriate.  However, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his hearing loss disability and that the manifestations of the disability is  not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected hearing loss disability rendered him totally unemployable. Accordingly, the Board concludes that a claim for TDIU has not been raised. 



ORDER

Entitlement to an initial compensable evaluation for a service-connected bilateral hearing loss disability is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

As noted above, the Board this case in December 2010.  At that time, the Board noted the Veteran's contention that he had bilateral tinnitus and that he had been exposed to hazardous noise from diesel engines during his service.  In March 2006, a VA audiologist opined that the Veteran's reported tinnitus was not related the Veteran's in-service acoustic trauma, reasoning that there was no documentation in the Veteran's service treatment records noting complaints of tinnitus and the Veteran specifically denied having tinnitus in a service treatment record dated in July 2005. 

The Board specifically instructed the RO to provide the Veteran an examination to determine the nature and etiology of his bilateral tinnitus, and to reconcile the Veteran's reports of history of tinnitus dating to 1993 with the lack of complaints in July 2005.  Subsequently, VA afforded the Veteran an audiological examination in February 2011.  The examiner noted that the veteran had a current complaint of tinnitus and he reported experiencing tinnitus once a month lasting a few seconds per episodes without giving a time frame for the onset.  As noted above, the examiner indicated that the findings of the audiometric evaluation were unreliable.  However, the examiner did address the etiology of the Veteran's tinnitus, to specifically include a discussion as to the apparent ambiguities in the Veteran's report of medical history of tinnitus dating to 1993 at the time of his VA examination and the lack of complaints of tinnitus in July 2005 and an opinion as to whether the Veteran's current tinnitus is etiologically related to, or aggravated by, his service connected hearing loss disability.  The Board finds, therefore, that a remand for an additional medical opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA audiological examination in order to ascertain the etiology of his current tinnitus.  The claims folder, to include the December 2010 remand and this remand, must be reviewed in conjunction with rendering an opinion.  The examiner must indicate on the examination report that review of the claims folder was undertaken. 

The VA examiner is requested to provide an opinion as to whether the Veteran has bilateral tinnitus which is either related to his in-service noise exposure or his service-connected hearing loss disability (to include whether his tinnitus is aggravated by his hearing loss).  The examiner should reconcile the Veteran's reports of history of tinnitus dating to 1993 with the lack of complaints in July 2005.   

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The VA examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary. 

If the examiner is unable to offer any of the requested opinion(s), it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Readjudicate the claim in light of all of the evidence of record on the merits. If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


